Title: To James Madison from an Unidentified Correspondent, 15 February 1810
From: 
To: Madison, James


Sir—Washington Feby 15th. 1810
I have taken the liberty to call your attention to certain Strictures contained in the 2d & 3d columns of the second page in the inclosed news paper. To you Sir the Nation has a right to look for an honest upright man at the head of the Treasury department.
The People of the United States have not only a right to expect Sir, that the high officer to whom you entrust the management of all the Nations great pecuniary concerns be honest; but they have a right to think that he like Ceasars wife ought to b⟨e⟩ unsuspected.
In the Columns I alude to the Secretary of the Treasury is charged, with haveing made use of “the opportunities his station affords him to spe⟨c⟩ulate in the funds for his individual benefit.” With haveing “availed himself of the same opportunities to become proprietor of lands which have been sacrificed by the Artful representations of the man who purchased from the public.” With haveing wrongfully drained the Country of hard cash to remit to Holland for the payment of the interest of the Dutch debt. With haveing amassed a fortune of 200,000 dollars in Eight years. This I say Sir is what no American Secretary of the Treasury can honestly do while the law forbids him to be a Merchant—beside all these charges suspicion is excited that the Secretary will for personal considerations favor the bank of the US in obtaining ⟨a⟩ Charter.
The People of ⟨the Uni⟩ted States Sir cannot with patie⟨n⟩ce wait (the issue of a Suit brought for Sland⟨er⟩) for the illucidatio⟨n⟩ of a subject so importan⟨t⟩ to them, they will say with one voice, “if Mr Galatin is the man the writer depicts him, the Nations treasure is not one moment safe in his hands.” At this time I know of no one inclined to commence a process of impeachment against him.
In these circumstances there is something in your power ⟨to⟩ do Sir, which will either lead to an establishment of those charges or to the satisfaction of the Nation by ample refutation. It is in your power Sir to order an effectual enquiry for the Author of the publication, and to have him called upon ⟨to⟩ give the clues to the substantiation of those ⟨hi⟩gh ch⟨arg⟩es o⟨r⟩ publicly to renounce them, and if […] prove to be a vile slanderer and a […] of the publ⟨ic?⟩ offices it will be in yo⟨ur power?⟩ to order him per[…] station he enjoy⟨s⟩ […].
I am […]
